PER CURIAM.
This appeal arises from an order summarily denying Appellant’s motion pursuant to rule 3.850, Florida Rules of Criminal Procedure. Appellant concedes that the trial court’s denial of claim 1 was proper. Claim 2 is without merit. Therefore, we affirm claims 1 and 2 without further discussion. We remand claim 3 to the trial court for attachment of records conclusively refuting the claim or to conduct an evidentiary hearing.
BOOTH and BENTON, JJ., and SHIVERS, DOUGLASS B., Senior Judge, CONCUR.